t c memo united_states tax_court estate of edward brockenbrough deceased sharon brockenbrough and suntrust bank coexecutors and sharon brockenbrough petitioners v commissioner of internal revenue respondent docket no filed date vivian d hoard david d aughtry and donald p lancaster for petitioners clinton m fried for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners' and federal_income_tax and an accuracy- related penalty as follows year deficiency dollar_figure big_number sec_6662 penalty dollar_figure dollar_figure petitioners owned an antique store during the years in issue petitioners also owned a 52-acre farm on which they bred and trained quarter horses and held three rodeos during the years in issue respondent concedes that petitioners operated the rodeos for profit in petitioners discontinued the horse and rodeo undertaking sec_1 and began to operate a craft fair after concessions the issues for decision are whether petitioners operated their antique store for profit in and we hold that they did not whether petitioners operated the horse and rodeo undertakings as one activity in and we hold that they did whether petitioners operated their horse and rodeo activity for profit in and we hold that they did whether petitioners are liable for the accuracy-related_penalty for negligence under sec_6662 for and we hold that they are to the extent discussed below for purposes of sec_183 two or more undertakings may be one activity sec_1_183-1 income_tax regs we refer to horse and rodeo undertakings because one of the issues in dispute is whether they were one activity section references are to the internal_revenue_code unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure i findings_of_fact a petitioners petitioners were married and lived in gay georgia when they filed their petition in the population of gay was about edward brockenbrough petitioner edward brockenbrough mr brockenbrough was born in his paternal and maternal grandparents operated dairies his parents were airplane pilots they owned about acres of land on which they operated an airport and a farm with cattle horses and pigs mr brockenbrough milked cows every day for years when he was a child mr brockenbrough took one agricultural course and was a member of the future farmers of america when he was in high school he graduated from college with a degree in economics he left home after he graduated from college mr brockenbrough began working as a pilot for delta airlines delta when he wa sec_28 years old federal_law required him to retire on date when he reached the age of he had worked for delta years when he retired for the petitioner edward brockenbrough died after the trial was held in this case years before he retired on date mr brockenbrough flew international routes to europe which required him to be away from home about days a month he and his wife vacationed about month each year in florida where they had a boat mr brockenbrough's wages from delta were dollar_figure in dollar_figure in and dollar_figure in the year after he retired mr brockenbrough also received a lump sum distribution in of about dollar_figure sharon brockenbrough petitioner sharon brockenbrough mrs brockenbrough was a flight attendant on delta's flights to europe from about to the date of trial around the time petitioners started their antique activity mrs brockenbrough typically left atlanta on friday nights and returned on sunday nights petitioners' farm petitioners wanted to live in a farming area near atlanta georgia and be able to generate some income after they retired from delta in they bought a 52-acre farm with a house on it in gay georgia about an hour's drive south of atlanta they paid for the farm by assuming about a dollar_figure balance on the seller’s mortgage petitioners did not buy the farm to speculate on land values b olde bank antiques there were three or four antique stores in the gay georgia area in the mid-1980's mr brockenbrough discussed starting an antique store with joe rollins rollins rollins was petitioners' certified_public_accountant from to petitioners spoke with antique dealers in the area including mrs gay about operating an antique business mrs gay had been in the antiques and arts and crafts business in gay all of her life and petitioners thought she had been successful petitioners bought a building in the town square from mrs gay for dollar_figure in or to house their antique store mr brockenbrough spoke about petitioners' antique store with the banker who financed the purchase of the building the building adjoined petitioners' farm and was across the street from the entrance to the cotton picking fair an arts and crafts fair held in gay and attended by about big_number people twice a year see par i-d below the building had been a small bank in gay it had a teller's cage an old cannonball safe a glass window and bookshelves the building was in disrepair petitioners spent about dollar_figure to buy and renovate the building petitioners expected the building to increase in value petitioners opened an antique store called olde bank antiques in the bank building about mrs brockenbrough ran the store she likes antiques mrs brockenbrough bought some items on her flights to europe to sell in her antique store mr brockenbrough helped the business by framing pictures and making lamps petitioners relied on friends to operate the antique store when mrs brockenbrough was away initially ray hawkins hawkins operated the store when mrs brockenbrough was away petitioners did not pay hawkins later petitioners hired hawkins' wife to help run the business and to be a part-time bookkeeper before the years in issue petitioners advertised their antique shop in the meriwether indicator the only newspaper in the county at the time petitioners' antique business did not do well an antique center opened in warm springs georgia south of gay drawing customers away in date gay's mayor and four city council members decided that gay needed a city hall mr brockenbrough offered to sell them the old bank building petitioners had the building appraised and submitted the result to the city council the city council did not buy the building by or petitioners knew that they could not make a profit from their antique store they kept it open part time to days a week until they could sell their merchandise they also left a sign in the window with their telephone number and a message that if anyone saw anything that they liked in the window to call petitioners at home which was about yard sec_3 the years in issue in this case are and away in petitioners held an auction at which they sold all of their inventory at trial petitioners did not know how many antiques they had sold in and or what their inventory was during those years beginning in petitioners used the building as an office for their fair see par i-d below and a place to keep their books petitioners sold the building in for dollar_figure olde bank antiques had a separate checking account in and olde bank antiques never earned a profit on their return petitioners reported gross_receipts for olde bank antiques of dollar_figure cost_of_goods_sold of dollar_figure and expenses of dollar_figure they did not deduct any wage or advertising expenses for olde bank antiques on their return petitioners reported gross_receipts for olde bank antiques of dollar_figure cost_of_goods_sold of dollar_figure and expenses of dollar_figure c blue horse farm sec_1 petitioners' horse breeding and training a plans and preparation mr brockenbrough decided to breed raise and train quarter horses at petitioners' farm in gay he had no experience in the business of breeding raising or training horses before he bought any horses mr brockenbrough investigated the horse breeding and training business with earl bumgarner bumgarner bob roland roland tommy cashion cashion chuck cole cole and max chase all of whom were active in the horse business bumgarner was a professional horse trainer who trained quarter horses produced rodeos and was on the georgia rodeo board he was also a chaplain for the rodeo cowboys association of america roland was a quarter horse specialist cashion was familiar with the quarter horse cattle and rodeo businesses he rode quarter horses in rodeos at the time of trial cashion managed a business of raising quarter horses and cattle mr brockenbrough thought petitioners could make a profit by selling quarter horses because quarter horses are preferred by rodeo riders and barrel racers and they work well with cattle however he believed that it would be several years before petitioners could make a profit from quarter horses because of the time required to breed and train horses in david jordan jordan a certified_public_accountant told petitioners how to keep books_and_records that they would need to make business decisions and that he would need to prepare their income_tax returns jordan developed a recordkeeping system for petitioners based on their checking account petitioners kept detailed financial records as requested by their accountant they had a separate checking account for their farm activity petitioners called their farm blue horse farms petitioners gave all of the records relating to blue horse farms to their accountant and relied on him to prepare their returns properly in mr brockenbrough built a barn with stalls for dollar_figure and a horse arena with lighting b initial stock petitioners bought horses in petitioners bought six quarter horses five mares and one stud named sam skyles from bobby denton denton in colorado in date a veterinarian checked the horses before denton released them to petitioners petitioners bred many of these mares to sam skyles they also bought a mare in date from cole in date petitioners bought six quarter horses mares from denton denton had bred those mares to invaders zorro a stallion which was a paint horse a type of quarter horse before selling them to petitioners despite this one of those mares was not in foal another mare died foaling her colt three mares contracted a virus from fescue grass not found in colorado which caused them to abort in date petitioners bought two riding horses to train petitioners joined the american quarter horse association and registered their quarter horses with it petitioners reported sam skyles' breeding activity in the american quarter horse association stallion breeding report petitioner also bought cattle in to use to train their quarter horses c hiring bumgarner petitioners hired bumgarner to manage blue horse farms bumgarner fed the animals helped keep the barn clean trained the foals showed the horses and supervised the arena and weekend roping events petitioners paid bumgarner about dollar_figure per week plus a percentage of their income from the horses paying a manager that amount of salary plus a percentage of income was customary for a farm like petitioners' d operations petitioners began to operate their horse activity in petitioners reported having six employees for the farm in petitioners' employees provided services including training boarding shoeing horses and giving riding lessons petitioners obtained insurance for their horse activity petitioners expected that their animals would breed and increase in number petitioners expected to train the foals to increase their value and then to sell them john brockenbrough mr brockenbrough's son worked at blue horse farms after he graduated from college he overfed a mare which caused her death mr brockenbrough was not a horse trainer but he did a lot of the dirty work relating to the horses such as putting up hay and cleaning the stalls he gave the animals shots and vitamin supplements he did not ride horses in and mr brockenbrough told bumgarner not to contact him while he was on international flights mrs brockenbrough does not like to ride horses petitioners advertised their horse business on the radio and in magazines such as horse lovers stable mates and the quarter horse association the rodeos mr brockenbrough wanted to publicize his horses and generate revenue for blue horse farms to offset losses he expected initially conducting rodeos can complement breeding quarter horses quarter horses are used extensively in rodeos for calf roping steer wrestling team pinning team roping and barrel racing before deciding to hold rodeos at blue horse farms mr brockenbrough discussed the rodeo business and how to produce a rodeo at his farm with members of a southeastern regional rodeo association bankers and accountants he attended many rodeos but he did not review financial data of those rodeos petitioners held a total of three rodeos in and petitioners used the advertising and programs for the rodeos to advertise their horse operations petitioners contracted with charley lowrey of l rodeo productions l summerville georgia to produce their first rodeo which was held on october and petitioners provided all the advertising advertising books bleachers spectator insurance a forklift to load and unload bucking chutes lighting water for livestock sewage and water electricity tickets and people to handle tickets restrooms spectator seating concession stands a tractor and disk to work the arena and an ambulance l provided animals and personnel for the events petitioners hired cotton young young to produce their second rodeo which was held on may and petitioners paid young about dollar_figure petitioners' responsibilities were essentially the same as for the first rodeo mr brockenbrough and bumgarner produced petitioners’ third rodeo which was held in the fall of they produced the rodeo themselves in an attempt to minimize expenses and generate a profit they used their horses and cattle and rented a few steers for that rodeo cashion saw petitioners' stud sam skyles while he attended one of petitioners' rodeos he decided to breed sam skyles to one of his mares petitioners used the same accountant and checking account for their rodeo and horse undertakings bumgarner's dismissal by the time they held the third rodeo petitioners concluded that bumgarner had been using petitioners' facilities feed and stud horses without paying petitioners selling cattle without giving petitioners the proceeds and using two of his uninsured friends as riders during the third rodeo against petitioners' orders petitioners discharged bumgarner shortly after the third rodeo cessation of the horse and rodeo undertakings petitioners could not find anyone to replace bumgarner and they were losing money on their horses and rodeos they decided to discontinue these undertakings they sold their animals for dollar_figure d great gay georgia marketplace petitioners began looking for a new profit-making activity immediately after they realized that they could not make a profit from their rodeos and horses the cotton picking fair an arts and craft fair was held in gay twice each year including and it was held across the road from petitioners' farm the cotton picking fair had been held for about years it had about exhibitors each of whom had to be accepted by a panel of experts in and some vendors who could not participate in the cotton picking fair asked petitioners if they could rent space for booths on petitioners' land from which to sell goods during the fair a neighbor who had rented space to vendors during the fair helped petitioners do the same mrs brockenbrough negotiated with the vendors petitioners charged up to dollar_figure to rent 10' x 10' spaces to vendors on september and date mrs brockenbrough rented space to about vendors because of their success in the fall of petitioners decided to hold their own fair called the great gay georgia marketplace twice a year when the cotton picking fair is held e petitioners' tax returns petitioners reported the following gross_receipts losses and depreciation for and year gross_receipts losses including depreciation depreciation dollar_figure big_number big_number big_number antiques dollar_figure big_number horses and rodeos big_number big_number dollar_figure big_number big_number big_number petitioners reported their horse and rodeo undertakings on the same schedule in and petitioners had gross_receipts from their fair in of about dollar_figure with no expenses or depreciation ii opinion respondent concedes that petitioners operated the rodeos for profit we must decide whether petitioners operated their antique store for profit in and we must also decide whether petitioners' horse and rodeo undertakings were one activity and if so whether they operated that activity for profit in and finally we must decide whether petitioners are liable for the accuracy-related_penalty for negligence under sec_6662 for and the burden_of_proof on all issues in dispute in this case is on petitioner 290_us_111 a whether petitioners operated olde bank antiques for profit in and petitioners contend that they operated olde bank antiques for profit in and an activity is conducted for profit if it is conducted with an actual and honest profit objective 62_f3d_356 11th cir affg in part and revg on other issues tcmemo_1993_519 81_tc_210 78_tc_642 affd without opinion 702_f2d_1205 d c cir in deciding whether petitioners operated the antique shop and farm for profit we apply the nine factors listed in sec_1_183-2 income_tax regs the nine factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor controls sec_1_183-2 income_tax regs the burden_of_proof is on petitioners 290_us_111 petitioners offered very little to support their contention that they operated their antique store for profit in and or any other year mrs brockenbrough operated the store but did not testify although she was present at trial we infer that petitioners have no stronger evidence available to support their position about the store 6_tc_1158 affd 162_f2d_513 10th cir manner in which the activity is conducted conducting an activity in a manner substantially_similar to comparable businesses which are profitable may indicate that a taxpayer conducted the activity for profit 72_tc_659 petitioners offered little evidence about the business activity of the store there is no evidence that petitioners had any business plan for the activity petitioners did not advertise in or at trial mr brockenbrough did not know what items petitioners sold or had in inventory during the years in issue and he admitted that he knew in that their antique business could never be profitable in the years in issue petitioners opened the store only part time and they left a sign in the window for people to call them if they wanted to see something in the store this factor favors respondent the expertise of the taxpayers or their advisors preparation for an activity by extensive study of its accepted business economic and scientific practices and consultation with experts in the business may indicate that the taxpayer entered into the activity for profit sec_1 b income_tax regs petitioners had no experience operating a retail store petitioners spoke to a couple of people about operating an antique store but the record contains little detail about the substance of those conversations and there is no evidence that petitioners sought any advice about how to correct the store's losses in the years in issue see engdahl v commissioner supra pincite continuous consultation with experts showed profit_motive this factor favors respondent taxpayer's time and effort the fact that a taxpayer devotes much time and effort to conducting an activity may indicate that the taxpayer has a profit objective sec_1_183-2 income_tax regs there is virtually no evidence about how mrs brockenbrough spent her time at the store petitioners did not operate the store on a full- time basis after this factor favors respondent expectation that the property used in the activity would appreciate in value the fact that a taxpayer expects assets used in an activity to appreciate in value may indicate that the taxpayer has a profit objective sec_1_183-2 income_tax regs the term profit includes appreciation in the value of assets used in the activity id petitioners expected the building to appreciate in value this factor favors petitioners taxpayer's success in other activities the fact that a taxpayer has previously engaged in similar_business activities and converted them from unprofitable to profitable may show that the taxpayer has a profit objective even though the activity is presently unprofitable sec b income_tax regs petitioners had not previously engaged in similar_business activities this factor favors respondent taxpayer's history of income or losses a history of substantial losses may indicate that a taxpayer did not conduct an activity for profit 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs however a taxpayer may have a profit objective even when the activity has a history of losses 45_tc_261 affd 379_f2d_252 2d cir a series of losses during the initial stage of an activity does not necessarily indicate that the activity was not conducted for profit engdahl v commissioner supra pincite sec_1_183-2 income_tax regs the antique store was not profitable during any of the years it was open petitioners did little or nothing to sell the building and inventory during the years after they knew the business could not be profitable they liquidated their inventory at an auction in they did not explain why they waited that long or show that their inventory was difficult to liquidate during the period of delay petitioners continued to depreciate the building and incur expenses for mortgage interest repairs maintenance and utilities for the building for they reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure and expenses of dollar_figure for they reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure and expenses of dollar_figure this factor favors respondent amount of occasional profits if any small occasional profits with large continuous losses do not establish that the taxpayer had a profit objective sec_1 b income_tax regs this factor generally applies to losses that persist over a long period of time and which are not due to unforeseen circumstances see phillips v commissioner tcmemo_1997_128 briggs v commissioner tcmemo_1994_125 leonard v commissioner tcmemo_1993_472 the antique store never made a profit this factor favors respondent financial status of the taxpayer substantial income from sources other than the activity causing the losses to generate large tax benefits may indicate that the taxpayer is not conducting the activity for profit sec_1_183-2 income_tax regs petitioners' losses sheltered a large amount of their income in and this factor favors respondent elements of personal pleasure the presence of recreational or personal motives in conducting an activity may indicate that the taxpayer is not conducting the activity for profit sec_1_183-2 income_tax regs however a taxpayer's enjoyment of an activity does not show that the taxpayer lacks a profit objective if the activity is conducted for profit as shown by other factors 59_tc_312 sec_1 b income_tax regs mrs brockenbrough likes antiques and the record contains little to show she had a profit objective this factor favors respondent petitioners' other contention petitioners point out that petitioners were audited for and that respondent's agents who conducted that audit did not tell petitioners that they thought petitioners lacked a profit_motive for their antique activity petitioners contend that this shows that they had a profit_motive for their antique activity in and we disagree the commissioner's failure to raise an issue in a prior audit does not estop the commissioner from raising it in an audit for a later year see 783_f2d_69 7th cir 713_f2d_347 8th cir affg tcmemo_1982_451 conclusion we conclude that petitioners did not conduct their antique activity for profit in and b whether petitioners' horse and rodeo undertakings were one activity respondent contends that petitioners' horse and rodeo undertakings were two activities the applicable regulations state that generally the most important factors are the degree of organizational and economic interrelationship of the undertakings the business_purpose served by carrying on the undertakings separately or together and the similarity of the undertakings sec_1_183-1 income_tax regs the commissioner generally accepts a taxpayer's characterization of two or more undertakings as one activity unless it is artificial or unreasonable id sec_1_183-1 income_tax regs provides in part d activity defined-- ascertainment of activity in order to determine whether and to what extent sec_183 and the regulations thereunder apply the activity or activities of the taxpayer must be ascertained for instance where the taxpayer is engaged in several undertakings each of these may be a separate activity or several undertakings may constitute one activity in ascertaining the activity or activities of the taxpayer all the facts and circumstances of the case must be taken into account generally the most significant facts and circumstances in making this determination are the degree of organizational and economic interrelationship of various undertakings the business_purpose which is or might be served by carrying on the various undertakings separately or together in a trade_or_business or in an investment setting and the similarity of various undertakings generally the commissioner will accept the characterization by the taxpayer of several undertakings either as a single activity or as separate activities the taxpayer's characterization will not be accepted however when it appears that his characterization is artificial and cannot be reasonably supported under the facts and circumstances of the case if the taxpayer engages in two or more separate activities deductions and income from each separate activity are not aggregated either in determining whether a particular activity is engaged in for profit or in applying sec_183 we have applied various factors in deciding whether a taxpayer's characterization of several undertakings as one activity is unreasonable for purposes of sec_183 such as a whether the undertakings share a close organizational and economic relationship b whether the undertakings are conducted at the same place c whether the undertakings were part of a taxpayer's efforts to find sources of revenue from his or her land d whether the undertakings were formed as separate businesses e whether one undertaking benefited from the other f whether the taxpayer used one undertaking to advertise the other g the degree to which the undertakings shared management h the degree to which one caretaker oversaw the assets of both undertakings i whether the taxpayers used the same accountant for the undertakings and j the degree to which the undertakings shared books_and_records 94_tc_41 hoyle v commissioner tcmemo_1994_592 de mendoza v commissioner tcmemo_1994_314 scheidt v commissioner tcmemo_1992_9 trafficante v commissioner tcmemo_1990_353 schlafer v commissioner tcmemo_1990_66 applying these factors we conclude that the undertakings at issue were one activity the rodeo and horse undertakings had a close organizational and economic relationship rodeo and horse undertakings are complementary the undertakings were both conducted at petitioners' farm and were both attempts to make the farm profitable mr brockenbrough and bumgarner managed the rodeo and horse undertakings and their assets petitioners held rodeos in part to boost their horse business petitioners used some of their horses and cattle the barn and arena for both the farm and rodeos petitioners used the rodeos to advertise and sell their quarter horses petitioners used the same accountant for the horse and rodeo undertakings petitioners used the same checking account for their rodeo and horse undertakings and reported both undertakings on one schedule for each year in issue in hoyle v commissioner supra the taxpayer bought a farm and then grew raspberries soybeans corn and grain guided hunting boarded horses raised horses and cattle bred game birds crabbed raced thoroughbred horses and participated in agricultural set-asides according to hoyle those undertakings were one activity for purposes of sec_183 this case is like hoyle v commissioner supra in that petitioners were trying to find sources of revenue from their farm see also sparre v commissioner tcmemo_1980_45 grain farm and gun club were one activity it is also similar to cases where we held that horse breeding and other undertakings involving horses were one activity e g scheidt v commissioner supra horse farm and stallion syndication mary v commissioner tcmemo_1989_118 horse farm and horse racing yancy v commissioner tcmemo_1984_431 same we conclude that petitioners operated their horse and rodeo undertakings as one activity under sec_183 c whether petitioners operated their horse and rodeo activity for profit we next decide whether petitioners operated their horse and rodeo activity for profit we apply the factors described above at paragraph ii-a manner in which the activity is conducted petitioners conducted their horse and rodeo activity in a businesslike manner they hired professional rodeo companies and a professional trainer they advertised their business in trade journals and in the local media cashion credibly testified that petitioners established a solid operation by breeding good working quarter horses maintenance of complete and accurate records may indicate that a taxpayer has a profit objective 90_tc_960 affd without published opinion 899_f2d_18 9th cir sec_1_183-2 income_tax regs petitioners kept financial records as requested by their accountant and had a separate checking account for their horse and rodeo activity a change in operating methods can indicate that a taxpayer has a profit_motive 90_tc_74 sec_1_183-2 income_tax regs petitioners changed their operating methods in response to their circumstances they abandoned their horse and rodeo activity as soon as they were convinced that it would be unprofitable and began to operate a fair respondent contends that petitioners' decision to abandon this activity before the end of the second year of operations shows that they lacked a profit objective we disagree we believe that it shows that petitioners adjusted quickly to their situation respondent points out that petitioners did not have a written business plan before starting their horse and rodeo activity and contends that this shows that they lacked an intent to make a profit we disagree a taxpayer's actions can respondent contends that we should not consider evidence offered by petitioners relating to their operation of a fair on their farm after the years at issue we have not considered that evidence in deciding this case constitute a business plan even if there is no written plan see phillips v commissioner tcmemo_1997_128 written financial plan not required for horse farm where business plan evidenced by action petitioners' business plan was evidenced by their actions petitioners consulted with experts built a barn and arena hired bumgarner and professional rodeo producers bought mares in foal registered their horses with the american quarter horse association and advertised this factor favors petitioners the expertise of the taxpayers or their advisors petitioners consulted with many people before beginning their horse and rodeo activity including professional rodeo producers local cowboys a quarter horse expert accountants and bankers they hired professional rodeo producers and bumgarner to serve as a farm manager and trainer a taxpayer's continuous and informal consultation with experts such as veterinarians horse trainers and other horse owners was a factor that showed that the taxpayers had a profit_motive engdahl v commissioner t c pincite respondent points out that petitioners did not pay for the advice that they received from people in the horse business we do not think that this is unusual for a new business jordan and mr brockenbrough testified that mr brockenbrough consulted with jordan about horse breeding and training rodeos and fairs respondent contends that jordan had no experience with the horse business or fairs we disagree jordan had raised horses and had prepared several tax returns for people who participate in the cotton picking fair jordan also had been associated with the cotton picking fair for years respondent points out that there is no evidence that bumgarner had operated a horse operation for profit however bumgarner had a good reputation as a trainer and rodeo operator there is no indication that petitioners should have known that bumgarner would misuse their property respondent also contends that bumgarner's low salary shows that he was not qualified we disagree cashion testified that a manager such as bumgarner would typically be paid a salary such as petitioners paid plus a percentage of income earned in the activity this factor favors petitioners taxpayer's time and effort mr brockenbrough spent a lot of time and effort in the horse and rodeo activity he did bookkeeping horse registration and manual labor such as putting up hay and cleaning stalls he installed the rodeo bleachers and arenas and cleaned up after the rodeos respondent contends that petitioners could not have been successful because of their work for delta we disagree petitioners relied on bumgarner when they traveled the fact that a taxpayer devotes a limited amount of time to an activity does not necessarily indicate that he or she lacks a profit_motive if the taxpayer hired and relied on a qualified manager sec_1_183-2 income_tax regs this factor favors petitioners expectation that the property used in the activity would appreciate in value petitioners expected during the years in issue that their animals would breed and increase in number and value see engdahl v commissioner supra pincite taxpayers expected the value of their horses to appreciate arwood v commissioner tcmemo_1993_352 same harvey v commissioner tcmemo_1988_13 same this factor favors petitioners we need not decide petitioners' claim that they expected the value of their farm_land to appreciate mr brockenbrough testified that he intended to retire on the farm and that he did not expect the land to appreciate significantly in value when he bought it taxpayer's success in other activities petitioners had not previously engaged in similar_business activities this factor favors respondent taxpayer's history of income or losses petitioners had losses from their horse and rodeo activity in and however those were their first years and several events occurred beyond their control such as the fescue virus untimely death of some of their horses and bumgarner's improper conduct losses sustained because of circumstances beyond the taxpayer's control do not indicate that the taxpayer lacked a profit objective sec_1_183-2 income_tax regs respondent contends that the death and illness of some of petitioners' horses and bumgarner's bad conduct were due to petitioners' absences we disagree petitioners reasonably relied on bumgarner their presence would not have prevented the fescue problem or the deaths of their horses we conclude that this factor is neutral amount of occasional profits if any petitioners discontinued their horse and rodeo activity after years we conclude that this factor is neutral financial status of the taxpayer petitioners' losses sheltered a large amount of their income in and this factor favors respondent elements of personal pleasure petitioners did not conduct their horse and rodeo activity for their personal pleasure mr brockenbrough wanted to live on a farm after he retired from delta but this fact does not show that petitioners lacked a profit objective this factor favors petitioners respondent's other contention respondent contends that mr brockenbrough's letter to the meriwether cattlemen's association dated date in which he said that he hoped that he would at least break even for once shows that petitioners did not have a profit_motive we disagree we believe respondent is misconstruing mr brockenbrough's statement in that letter and that the letter shows that petitioners wanted to make money conclusion petitioners conducted their horse and rodeo activity in a businesslike manner consulted experts kept adequate_records developed expertise in the business did not own the horses for personal pleasure and adjusted their plan in their attempt to make a profit mr brockenbrough spent many hours performing physical labor and menial chores petitioners abandoned their horse and rodeo activity because of the death of some of their horses difficulties with bumgarner and other causes beyond petitioners' control we conclude that petitioners had a good_faith intent to make a profit from their horse and rodeo activity d whether petitioners are liable for the penalty under sec_6662 for negligence respondent determined that petitioners are liable for the accuracy-related_penalty for negligence for and under sec_6662 taxpayers are liable for a penalty equal to percent of the part of the underpayment to which sec_6662 applies sec_6662 negligence includes a failure to make a reasonable attempt to comply with internal revenue laws or to exercise ordinary and reasonable care in preparing a tax_return sec_6662 the accuracy-related_penalty does not apply to any part of an underpayment to the extent the taxpayer shows that he or she had reasonable_cause and acted in good_faith sec_6664 respondent's agents did not question whether petitioners had a profit objective in conducting their antique activity when they audited petitioners for respondent's failure to raise this issue for does not help them avoid liability for the accuracy-related_penalty for and petitioners deducted a substantial amount of losses during the extended time from when they realized that the antique activity could never be profitable we conclude that petitioners negligently deducted losses attributable to their antique activity in and to reflect the foregoing decision will be entered under rule
